DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 15, 19-22, 24, 26-29, 31, 32 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cikes et al (WO 2005/007228) in view of Grunwald et al (2009/0118612) and further in view of Verard et al (2004/0097805).
Regarding claim 14, Cikes et al disclose a method of placing a central venous catheter into a patient (venous system – abstract), comprising:
providing a guidewire to be positioned into a target of the patient (guide wire 30 – figure 2),
wherein the guidewire includes a first piezoelectric transducer at a distal end of the guidewire (transducer 31 – figure 2),
wherein the first piezoelectric transducer is configured to transmit first ultrasound pulses (when an ultrasonic pulse reaches the marker transducer, the electrical pulse thus induced in I triggers a pulse generate and the marker transducer now becomes an ultrasound transmitter producing a visible signal – p.7, para 2),

wherein an indication of the location of the first piezoelectric transducer is displayed as a first signal on an ultrasound image (marker 202 – figure 5, claim 9); and
providing the central venous catheter to be positioned over the guidewire and into the target (catheter 20 and guidewire 30 – figure 2),
wherein the guidewire is to be removed based on the central venous catheter being positioned in the target (guide wire is retracted after being positioned in the coronary vein – p.2, para 1);
wherein a distal end of the central venous catheter includes a second piezoelectric transducer (ultrasonic transducer assembly 22 – figure 2),
wherein the second piezoelectric transducer is configured to transmit second ultrasound pulses (wherein an ultrasonic pulse reaches the marker transducer, the electrical pulse thus induced in I triggers a pulse generate and the marker transducer now becomes an ultrasound transmitter producing a visible signal – p.7, para 2);
wherein the second ultrasound pulses are received by the ultrasound probe and processed to indicate a location of the second piezoelectric transducer (the marker transducer now becomes an ultrasound transmitter producing a visible signal – mark, marking its position in the echographic image on the screen – p.7, para 2, figure 5), and

Cikes et al disclose an ultrasound probe having a field of view and the first and second piezoelectric transducers being within said field of view and overlapping operating frequency to be able to transmit and receive ultrasound generated by each other (figures 2 and 5; operating frequency of the scanner probe 40 and the marker transducer assembly 45 must significantly overlap, that I, they must be able to transmit and receive ultraosund generated by each other – p.13, para. 1), but fail to explicitly disclose wherein the first piezoelectric transducer is configured to be stimulated in a detection frequency bandwidth by an ultrasound probe, wherein the first piezoelectric transducer is configured to create a first oscillating voltage based on being stimulated in the detection frequency bandwidth, wherein the first piezoelectric transducer is configured to transmit first ultrasound pulses based on the first oscillating voltage; wherein the second piezoelectric transducer is configured to be stimulated in the detection frequency bandwidth by the ultrasound probe; wherein the second piezoelectric transducer is configured to create a second oscillating voltage based on being stimulated in the detection frequency bandwidth; wherein the second piezoelectric transducer is configured to transmit second ultrasound pulses based on the second oscillating voltage.
However, Grunwald et al teach in the same medical field of endeavor, wherein the first piezoelectric transducer (sensor(s) is also mounted on the guidewire – [0084], fig. 37) is configured to be stimulated in a detection frequency bandwidth by an ultrasound probe (transcutaneous ultrasound systems – [0103]), wherein the first piezoelectric transducer is configured to create a first oscillating voltage based on being stimulated in the detection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound probe and first and second piezoelectric transducers within the field of view of the ultrasound probe of Cikes et al with the explicit 
Cikes et al as modified by Grunwald et al fail to explicitly disclose wherein the target location is a superior vena cava and wherein the first signal and the second signal are overlaid on an ultrasound image.
However, Verard et al teach in the same medical field of endeavor, wherein the target location is a superior vena cava ([0105]) and wherein the first signal and the second signal are overlaid on an ultrasound image (displaying the location of the instrument on the image data by superimposing an icon of the instrument on the image data – [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coronary sinus and coronary vein target location and markings of Cikes et al as modified by Grunwald et al with the superior vena cava and overlaying the signals on an ultrasound image of Verard et al as they are related locations which would be applicable in the application of Cikes et al, Grunwald et al and Verard et al (Verard – [0007]) and it is well-known in the art to overlay the signals on an ultrasound image in order to enhance visibility of the location of the tool of interest.

Regarding claim 19, Cikes et al disclose providing an introducer sheath for intravascular placement prior to providing the guidewire to be positioned in the target (introducer sheath - p.3, para. 2, introducer – p.6, para. 6).
Regarding claim 20, Cikes et al disclose wherein the ultrasound image is a B-mode image associated with the ultrasound probe (figure 5).
Regarding claims 21 and 26, Cikes et al disclose a method of placing a central venous catheter into a patient (venous system - abstract), comprising: 
providing a guidewire to be positioned into a target of the patient (guide wire 30 – figure 2),
wherein the guidewire includes a first piezoelectric transducer at a distal end of the guidewire (transducer 31 – figure 2);
wherein the first piezoelectric transducer is configured to transmit first ultrasound pulses (when an ultrasonic pulse reaches the marker transducer, the electrical pulse thus induced in I triggers a pulse generate and the marker transducer now becomes an ultrasound transmitter producing a visible signal – p.7, para 2);
wherein the first ultrasound pulses are received by the ultrasound probe and processed to indicate a location of the first piezoelectric transducer (the marker transducer now becomes an ultrasound transmitter producing a visible signal – mark, marking its position in the echographic image on the screen – p.7, para 2, figure 5);

providing the central venous catheter to be positioned over the guidewire (catheter 20 and guidewire 30 – figure 2);
wherein the guidewire is to be removed based on the central venous catheter being positioned at the target (guide wire is retracted after being position in the coronary vein – p. 2, para 1);
wherein a distal end of the central venous catheter includes a second piezoelectric transducer (ultrasonic transducer assembly 22 – figure 2);
wherein the second piezoelectric transducer is configured to transmit second ultrasound pulses (when an ultrasonic pulse reaches the marker transducer, the electrical pulse thus induced in I triggers a pulse generate and the marker transducer now becomes an ultrasound transmitter producing a visible signal – p.7, para 2);
wherein the second ultrasound pulses are received by the ultrasound probe and processed to indicate a location of the second piezoelectric transducer (the marker transducer now becomes an ultrasound transmitter producing a visible signal – mark, marking its position in the echographic image on the screen – p.7, para 2, figure 5); and
wherein an indication of the location of the second piezoelectric transducer is displayed as a second signal on the ultrasound image (mark 201 – figure 5, claim 9);
wherein the guidewire is connected to a power source via a detachable coupling (connector assembly – p.13, last line of the page, wherein the connector is able to be detached).

However, Grunwald et al teach in the same medical field of endeavor, a stylet (catheter-based, stylet-based and guidewire-based, combinations of the three basic forms are also possible – [0182]); and wherein the first piezoelectric transducer (sensor(s) is also mounted on the guidewire – [0084], fig. 37) is configured to be stimulated in a detection frequency bandwidth by an ultrasound probe (transcutaneous ultrasound systems – [0103]), wherein the first piezoelectric transducer is configured to create a first oscillating voltage based on being stimulated in the detection frequency bandwidth, wherein the first piezoelectric transducer is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound probe and first and second piezoelectric transducers within the field of view of the ultrasound probe of Cikes et al with the explicit disclosure of the piezoelectric transducers being configured to be stimulated in a detection 
Cikes et al as modified by Grunwald et al fail to explicitly wherein the target location is a superior vena cava and wherein the first signal and the second signal are overlaid on an ultrasound image.
However, Verard et al teach in the same medical field of endeavor, wherein the target location is a superior vena cava ([0105]) and wherein the first signal and the second signal are overlaid on an ultrasound image (displaying the location of the instrument on the image data by superimposing an icon of the instrument on the image data – [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coronary sinus and coronary vein target location and markings of Cikes et al with the superior vena cava, guidewire and overlaying the signals on an ultrasound image of Verard et al as they are related locations which would be applicable in the application of both Cikes et al and Verard et al (Verard – [0007]).
Regarding claim 22, Cikes et al disclose wherein the ultrasound probe is an external probe (probe 40 – figure 5).

Regarding claim 27, Cikes et al disclose wherein the power source is connected to synchronization circuitry and software (biventricular pacing for resynchronization of the heart – p.2, para. 3).
Regarding claim 28, Cikes et al disclose a method for ultrasound-guided placement of a central venous catheter into a patient (venous system - abstract), comprising: 
receiving, by a device, a first set of signals transmitted from a first sensor associated with a guidewire (when an ultrasonic pulse reaches the marker transducer, the electrical pulse thus induced in I triggers a pulse generate and the marker transducer now becomes an ultrasound transmitter producing a visible signal – p.7, para 2),
		wherein the guidewire is configured to be positioned in a target of the patient (guide wire 30 – figure 2),
		wherein the first sensor is triggered (when an ultrasonic pulse reaches the marker transducer, the electrical pulse thus induced in I triggers a pulse generate and the marker transducer now becomes an ultrasound transmitter producing a visible signal – p.7, para 2);
receiving, by the device, a second set of signals associated with the external ultrasound probe (the marker transducer now becomes an ultrasound transmitter producing a visible signal – mark, marking its position in the echographic image on the screen – p.7, para 2, figure 5);

wherein the central venous catheter is configured to be positioned in the target (catheter 10 or 20, figures 1 and 2), and
wherein the second sensor is triggered (when an ultrasonic pulse reaches the marker transducer, the electrical pulse thus induced in I triggers a pulse generate and the marker transducer now becomes an ultrasound transmitter producing a visible signal – p.7, para 2);
processing, by the device, the first set of signals, the second set of signals and the third set of signals (processed to create image and marks of guidewire and catheter – figure 5); and
providing, by the device and for display based on processing the first set of signals, the second set of signals, and the third set of signals, a real-time graphical representation of vascular anatomy associated with the patient (figure 6),
		wherein the real-time graphical representation of the vascular anatomy includes a representation of a location of the second sensor on a B-mode image associated with the external ultrasound probe (the marker transducer now becomes an ultrasound transmitter producing a visible signal – mark, marking its position in the echographic image on the screen – p.7, para 2, figure 5).

However, Grunwald et al teach in the same medical field of endeavor, wherein the first piezoelectric transducer (sensor(s) is also mounted on the guidewire – [0084], fig. 37) is configured to be stimulated in a detection frequency bandwidth by an ultrasound probe (transcutaneous ultrasound systems – [0103]), wherein the first piezoelectric transducer is configured to create a first oscillating voltage based on being stimulated in the detection frequency bandwidth, wherein the first piezoelectric transducer is configured to transmit first ultrasound pulses based on the first oscillating voltage (detecting interference between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ultrasound probe and first and second piezoelectric transducers within the field of view of the ultrasound probe of Cikes et al with the explicit disclosure of the piezoelectric transducers being configured to be stimulated in a detection frequency bandwidth by an ultrasound probe, wherein the piezoelectric transducers are 
Cikes et al as modified by Grunwald et al fail to explicitly disclose wherein the target location is a superior vena cava and wherein the first signal and the second signal are overlaid on an ultrasound image.
However, Verard et al teach in the same medical field of endeavor, wherein the target location is a superior vena cava ([0105]) and wherein the first signal and the second signal are overlaid on an ultrasound image (displaying the location of the instrument on the image data by superimposing an icon of the instrument on the image data – [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the coronary sinus and coronary vein target location and markings of Cikes et al as modified by Grunwald et al with the superior vena cava and overlaying the signals on an ultrasound image of Verard et al as they are related locations which would be applicable in the application of Cikes et al, Grunwald et al and Verard et al (Verard – [0007]) and it is well-known in the art to overlay the signals on an ultrasound image in order to enhance visibility of the location of the tool of interest.
Regarding claim 29, Cikes et al disclose wherein the second sensor is a piezoelectric transducer (marking piezoelectric transducer is mounted at or near the tip of the steerable delivery catheter - abstract).

Regarding claim 32, Cikes et al disclose wherein the guidewire is connected to a power source via a detachable coupling (connector assembly – p.13, last line of the page, wherein the connector is able to be detached).
Regarding claims 34, 36 and 37, Cikes et al disclose wherein the venous catheter is connected to a power source via a detachable coupling (connector assembly – p.13, last line of the page, wherein the connector is able to be detached).
Regarding claim 35, Cikes et al disclose wherein the central venous catheter is flexible (flexible lead delivery catheter – figure 1, p.7).
Regarding claims 38 and 39, Cikes et al disclose wherein the first piezoelectric transducer is in-line with the ultrasound probe (the ultrasound probe (40 or 46) and the piezoelectric transducer (45) are “in-line” with one another, the probe and transducer and in a line and the piezoelectric transducer is within the field of view of the ultrasound probe).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cikes et al (WO 2005/007228) in view of Grunwald et al (2009/0118612) and further in view of Verard et al (2004/0097805) as applied to claim 14 above, and still further in view of Kim (2004/0236170).
Regarding claim 18, Cikes et al as modified by Grunwald et al and Verard et al disclose the invention as claimed and discussed above, but fail to explicitly disclose the guidewire is a Seldinger-type wire.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cikes et al as modified by Grunwald et al and Verard et al to use the Seldinger technique as taught by Kim as it would provide a well-known and advantageous manner to introduce the guidewire to the target.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 15, 18-22, 24, 26-29, 31, 32 and 34-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended limitations are taught by newly presented Grunwald et al (2009/0118612).
Regarding Comments of 35 U.S.C. 112(f), Applicant states the specification includes sufficient corresponding structures and provides corresponding disclosure within the specification.
Examiner maintains the position that “device” does not have a known hardware or software embodiment in the art.  The term “device” is a generic placeholder that is coupled with functional language without reciting sufficient structure.  Examiner agrees that the term “device” is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.